Citation Nr: 1645313	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had boots on the ground in the Republic of Vietnam repeatedly during his active service, and is therefore presumed to have been exposed to herbicides.

2.  The Veteran's diagnosed ischemic heart disease is presumed to have been caused by his in-service herbicide exposure.


CONCLUSION OF LAW

Criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases, including ischemic heart disease, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2015). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

As an initial point, the Veteran is not claiming direct service connection for his heart disability.  Indeed, there were no complaints of any of the condition shown in the service treatment records (STRs).  The Veteran's separation physical is missing, but his available STRs did not find any heart condition to be present.

As such, the Veteran's claim turns on whether he can establish exposure to herbicides while in active service.

In this regard, the Veteran's service personnel records (SPRs) show that he served aboard the USS Enterprise and USS Kitty Hawk, both of which are aircraft carriers.  Per the October 2010 C&P Bulletin, "Veterans who were stationed aboard aircraft carriers conducting aircraft assaults on the enemy from far offshore.  These carriers maintained their positions in the offshore waters for extended periods of time[.]  However, it is common knowledge that these vessels were too large to travel on the inland waterways or dock on the shore of Vietnam.  Therefore, the possibility of herbicide exposure for a crewmember would only occur under the special circumstances of going ashore."  See February 22, 2011 Memorandum re Agent Orange Exposure.  

The records do not explicitly show that the Veteran set foot in the Republic of Vietnam.  However, the Veteran has reported multiple times that while on the USS Enterprise, he was attached to the ordnance shop and in charge of the ordnance shop supplies.  The Veteran reported that when the ship was relieved from station, it would travel to Subic Bay in the Philippines to resupply.  He asserted that as an aviation ordnance expert and a crew chief for a F4B aircraft, he was assigned to travel to Da Nang airbase in Vietnam to retrieve ordnance equipment from damaged aircraft that were stationed there.  He reported that he took a C130 aircraft from Subic Bay to Da Nang airbase, where he spent anytime between 12 hours and three days, depending on when the next flight back to Subic Bay would leave.  The Veteran related that he took this trip on three separate occasions.

The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible written testimony that, during his posting on the USS Enterprise, he took three trips to Vietnam, landed there, and stayed there for hours to days at a time retrieving ordnance equipment from damaged aircraft to return to the ship.  The Veteran's SPRs confirm that he was stationed aboard the USS Enterprise, and that the ship moved between the waters of Vietnam and those of the Philippines.     

As a whole, the Veteran is found to have had "boots on the ground" in the Republic of Vietnam, and he is therefore presumed to have been exposed to herbicides during his active service.

VA medical records associated with the Veteran's claims file establish that he has a current diagnosis of coronary artery disease/ischemic heart disease.  As the regulations recognize this disease as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309(e)), the Veteran's claim for service connection for a heart disability is therefore granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease, as due to herbicide exposure, is granted. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


